Judgment, Supreme Court, New York County (Rena K. Uviller, J., on speedy trial motion; Lewis Bart Stone, J., at jury trial and sentence), rendered June 21, 2001, convicting defendant of grand larceny in the fourth degree, assault in the second degree and escape in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years on the grand larceny conviction to run consecutively to concurrent terms of five years and 2 to 4 years on the assault and escape convictions, respectively, unanimously affirmed.
Defendant’s speedy trial arguments are unpreserved and we decline to review them in the interest of justice. Defendant’s motion stated in conclusory terms that certain periods were chargeable to the People, and when the People identified the exclusions upon which they intended to rely, defendant offered no response (see People v Goode, 87 NY2d 1045 [1996]). Were we to review these claims, we would find that the motion was properly denied. The adjournment of June 7, 2000, which is dis-positive of the speedy trial issue, was excludable because on June 7 the court decided defendant’s omnibus motion and the People were entitled to a reasonable time to prepare for trial (see People v Green, 90 AD2d 705 [1982], lv denied 58 NY2d 784 [1982]), constituting “a reasonable period of delay resulting from . . . pre-trial motions” within the meaning of CPL 30.30 (4) (a). Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.